Exhibit 10.34

 


After Recording Return To:
Salem Agribusiness
P.O. Box 13309
Salem, OR  97309
 


Document 1Title: Mortgage
     
Grantors:
Grantees:
   
ORM Timber Fund III (REIT) Inc.
Northwest Farm Credit Services, FLCA
Document  2 Title:  Financing Statement
     
Grantors:
Grantees:
   
ORM Timber Fund III (REIT) Inc.
Northwest Farm Credit Services, FLCA
Document 3 Title: Fixture Filing
     
Grantors:
Grantees:
   
ORM Timber Fund III (REIT) Inc.
Northwest Farm Credit Services, FLCA

 
 
Abbreviated  legal description:
SEC 3, PTN SEC 15, TOWNSHIP 11NORTH, RANGE 10 WEST, W.M.; SEC 20, SEC 27 & SEC
33,
TOWNSHIP 12 NORTH, RANGE 9 WEST, W.M.; PTN SEC 10, SEC 11, PTN SEC 14 & PTN
SEC 15, TOWNSHIP 12 NORTH, RANGE 10 WEST, W.M.; SEC 32, TOWNSHIP 13 NORTH,
RANGE 9 WEST, W.M.; SEC 15, SEC 29, SEC 33 & SEC 34, TOWNSHIP 15 NORTH, RANGE 9
WEST, W.M.; PTN SEC 14, TOWNSHIP 15 NORTH, RANGE 10 WEST, W.M., all in Pacific
County, Washington.


Additional legal is on Exhibit A on Pages: 18-22


Assessor's Property Tax Parcel Numbers:
11 100300000; 11101510000; 12093300000; 12092000000; 12092700000; 12101011000;
12101048000;
12101100000; 12101426000; 12101518000; 13093200000; 13093231001; 15091500000;
15092900000;
15093300000; 15093460000; 15101421000; 15101429800
 


Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
1

--------------------------------------------------------------------------------

 
 
MORTGAGE, FINANCING STATEMENT
AND FIXTURE FILING
 
THIS MORTGAGE IS ALSO INTENDED TO BE A SECURITY AGREEMENT AND ASSIGNMENT OF
RENTS.
 
THIS MORTGAGE IS ALSO INTENDED TO BE A FILING AGAINST TIMBER TO BE CUT.
 
ATTENTION: COUNTY RECORDER: This Mortgage covers timber to be cut on the real
property described herein and should be appropriately indexed, not only as a
mortgage, but also as a financing statement .
 
NOTICE: THE SECURED OBLIGATIONS MAY PROVIDE FOR A VARIABLE INTEREST RATE.


--------------------------------------------------------------------------------

 
This Mortgage, Assignment of Rents, Security Agreement , Financing Statement and
Fixture Filing (this "Mortgage"), dated as of December 2, 2013, is executed by
ORM TIMBER FUND III (REIT) INC., a Delaware corporation ("Mortgagor"), whose
address is 19950 ?1h Ave. NE, Suite 200, Poulsbo, WA 98370, in favor of and for
the benefit of NORTHWEST FARM CREDIT SERVICES, FLCA, a corporation organized and
existing under the laws of the United States ("Mortgagee"), whose address is
1700 South Assembly Street, Spokane, WA 99224-2121, P. 0. Box 2515, Spokane, WA
99220-2515.
 
This conveyance is intended to secure performance of the covenants and
agreements contained herein, and in any note(s), Membership Agreement, security
documents and any other documents or instruments signed in connection with the
note(s) and security documents and any amendments (collectively, the "Loan
Documents"). Pursuant to the terms and conditions of the Loan Documents,
Mortgagor has agreed to grant this Mortgage in favor of Mortgagee to provide
security for the Secured Obligations described herein, the related Loan
Documents and any and all other documents entered into pursuant thereto.
 
1.   GRANT OF SECURITY.
 
Mortgagor, in consideration of the indebtedness secured by this Mortgage,
irrevocably bargains , sells, grants, mortgages, transfers, conveys, assigns and
warrants to Mortgagee, for the benefit and security of Mortgagee, all Mortgagor
1s existing and future rights, titles, interests, estates, powers and privileges
in or to the following (collectively the "Collateral"):
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
2

--------------------------------------------------------------------------------

 
 
1.1         Property.
 
a. That certain real property located in Pacific County, State of Washington,
more particularly described on Exhibit A attached hereto and incorporated herein
(the "Land ").
 
b. All buildings, wells and other improvements now or hereafter located on the
Land, including, but not limited to, the Fixtures (as defined below), Timber (as
defined below) and all other equipment, machinery, appliances and other articles
attached to such buildings and other improvements (collectively the
"Improvements");
 
c. All fixtures (including without limitation, goods that are or become so
related to the Land that an interest in them arises under the real estate law)
and any additions or replacements (collectively the "Fixtures") now or hereafter
located on, attached to, installed in or used in connection with the Land;
 
d. All timber (aka "forest tree species"), whether standing or down, cut or
under contract to be cut, now or hereafter growing or located on the Land, and
whether or not said timber is merchantable, all logs, lumber and forest products
of any nature, all proceeds and products thereof (the "Timber");
 
e. All personal property, appliances, equipment and goods now or hereafter owned
or possessed by Mortgagor located upon, in, or about or used in connection with
said Land or Improvements, including the maintenance thereof, together with all
increases, substitutes, replacements, proceeds and products thereof and
additions and accessions thereto;
 
f. All rights, rights-of-way,easements, licenses, profits, claims, demands,
privileges, grazing privileges, tenements, hereditaments and appurtenances now
owned or hereafter acquired by Mortgagor and used in connection with the Land
and the Improvements or as a means of access to either or both, including
without limitation, all rights over the property of third persons which are
related thereto and all unaccrued trespass and surface damage claims appurtenant
thereto, and all written operations plans and all permits and approvals related
to the Land and Improvements;
 
g. All of Mortgagor's right, title and interest in and to any land within any
right-of- way of any open or proposed street adjoining the Land, and any and all
sidewalks, alleys, strips and gores of land adjacent to or used in connection
with the Land and Improvements;
 
h. All of Mortgagor's existing and future rights in (including without
limitation , royalty and leasehold rights) oil, gas and other mineral rights in
or relating to the Land ;
 
i. All existing and future leases and subleases relating to the Land and
Improvements or any interest in them, including without limitation, 'all
deposits, advance rentals and other similar payments, but not including the
Rents, as defined and separately assigned in Paragraph 5;
 


Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
3

--------------------------------------------------------------------------------

 
 
j. All options to purchase, exchange or lease the Land, Fixtures or Improvements
or any interest in them (and any greater estate in the Land, Fixtures or
Improvements and acquired by exercise of such options);
 
k. All contracts and policies of insurance and proceeds thereof which may insure
all or any portion of the Collateral against casualties and theft;
 
1. All Mortgagor's other existing or future estates, homestead or other claims
or demands, both in law and in equity in the Land and lmprovements, :including
without limitation, (i) all awards made for the partial or complete taking by
eminent domain, or by any proceeding or purchase in lieu of eminent domain, of
the Land or Improvements, and (ii) all proceeds, including general intangibles
and payment intangibles, of any insurance covering any of the Collateral; and
 
m. All cash or noncash proceeds of the sale, lease, license, exchange or other
disposition of the Collateral, including accounts and general intangibles
arising therefrom. Proceeds include all subsidy payments, in cash or in kind,
which may be made to Mortgagor by any person, entity or governmental agency,
including but not limited to, payments and entitlements from state and federal
farm programs, as well as any type of property insurance; and any rights arising
out of Land or Improvements, collections and distributions on Land or
Improvements.
 
1.2         Water Assets. All right, title, and interest at any time of
Mortgagor (or any of its bailees, agents, or instrumentalities), whether now
existing or hereafter arising or acquired, whether direct or indirect, whether
owned legally, of record, equitably or beneficially, whether constituting real
or personal property (or subject to any other characterizations), whether
created or authorized under existing or future laws or regulations, and however
arising in, without limitation, the water, water rights and other assets and
items more specifically described hereinafter (collectively the "Water Assets").
A description of some Water Assets may also be included with the description of
the Land set forth above or in an exhibit hereto.
 
a. All water (including any water inventory in storage), water rights and
entitlements, other rights to water and other rights to receive water or water
rights of every kind or nature whatsoever and howsoever evidenced, including but
not limited to the following: (i) the groundwater on, under, pumped from or
otherwise available to the Land, whether as the result of groundwater rights,
contractual rights or otherwise, together with Mortgagor's right to remove and
extract any such groundwater including any permits, rights or licenses granted
by any governmental authority or agency or any rights granted or created by any
use, easement, covenant, agreement, or contract with any person or entity; (ii)
any rights to which the Land is entitled with respect to surface water, whether
such right is appropriative, riparian, prescriptive, decreed or otherwise and
whether or not pursuant to permit or other governmental authorization, or the
right to store any such water; (iii) any water, water right, water allocation,
distribution right, delivery right, water storage right, or other water-related
entitlement appurtenant or otherwise applicable to the Land by virtue of the
Land being situated within the boundaries of any governmental district or
agency, or within the boundaries of any private water company, mutual water
company, irrigation company, ditch company or other non-governmental entity that
owns, stores, diverts and/or delivers water including, any and all stock,
interest or other rights Mortgagor has in such entity, including voting or
decision rights, and any and all rights from any entity or other person to
acquire, receive, exchange, sell, lease, or otherwise transfer any Water Assets,
to store, deposit or otherwise create water credits in a water bank or similar
or other arrangement for allocating water , to transport or deliver water, or
otherwise to deal with any Water Asset; and (iv) all water and existing and
future water rights, however evidenced, to the use of water for irrigation,
livestock and domestic purposes. References to "water" and "water rights" are
used herein in the broadest and most comprehensive sense of the terms. The term
"water" includes water rights and rights to water or whatever rights to money,
proceeds, property or other benefits are exchanged or received for or on account
of any Water Assets or any conservation or other nonuse of water, including
whatever rights are achieved by depositing one's share of any Water Assets in
any water bank or with any water authority, or any other water reallocation
rights.
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
4

--------------------------------------------------------------------------------

 
 
b. All licenses, permits, approvals, contracts, decrees, rights and interests to
acquire or appropriate any Water Assets, water bank or other credits evidencing
any right to Water Assets, to store, carry, transport or deliver Water Assets,
to sell, lease, exchange, or otherwise transfer any Water Asset, or to change
the point for diversion of water, the location of any Water Asset , the place of
use of any Water Asset, or the purpose of the use of any Water Asset.
 
c. All rights, claims, causes of action, judgments, awards, and other judicial,
arbiter or administrative relief in any way relating to any Water Asset.
 
d. All storage and treatment rights for any Water Asset , whether on or off the
Land or other property of Mortgagor, together with all storage tanks, and other
equipment used or usable in connection with such storage and any water bank
deposit credits, deposit accounts or other rights arising on account of the
storage or nonuse of any Water Asset.
 
e. All irrigation and watering equipment, including all pumps, pumping plants,
storage tanks, pump motors, electrical generators (all of which are declared to
be fixtures), and all systems, ditches, laterals, conduits, and rights-of-way
used to convey water or to drain the Land, all of which rights are or are hereby
made appurtenant to the Land.
 
f. All guaranties, warranties , marketing, management or service contracts,
indemnity agreements, and water right agreements, including joint use
agreements, other water related contracts and water reallocation rights, all
insurance policies regarding or relating to any Water Asset.
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
5

--------------------------------------------------------------------------------

 
 
g. All rents, issues, profits, proceeds and other accounts, instruments, chattel
paper, contract rights, general intangibles, deposit accounts and other rights
to payment arising from or on account of any use, nonuse, sale, lease transfer
or other disposition of any Water Asset.
 
2.   REPRESENTATIONS AND WARRANTIES. Mortgagor represents and warrants to
Mortgagee as follows:
 
a. Mortgagor has represented and warranted to Mortgagee the location of
Mortgagor's chief executive office; the state of its formation; Mortgagor's
state of residence; and Mortgagor's exact legal name is as set forth herein.
 
b. Mortgagor is the sole legal and equitable owner of the Collateral;
 
c. Except as otherwise previously disclosed to Mortgagee, Mortgagor has the
exclusive right to harvest any Timber, if any, from the Land and has the
exclusive right to use the appurtenant rights and the operating permits;
 
d. Without thereby limiting the generality of the foregoing, and except as
otherwise previously disclosed to Mortgagee, Mortgagor has not assigned or
granted any harvest or access rights or interests, or sold or leased any part of
the Land or the Improvements, if any, to any other person (individual,
organization or governmental unit);
 
e. There are no claims, liens, encumbrances (including judgments , levies and
the like), or security interests ("Liens") covering the Collateral or any part
or item thereof except easements and reservations of record , that are listed on
the title policy delivered by Mortgagor;
 
f. To the best of Mortgagor's knowledge, and other than have been disclosed to
Mortgagee , there are no federal, state or local laws, regulations, rules or
standards ("Laws"), or permits, orders, injunctions, citations, notices of civil
penalty, restraining orders, judgments or the like issued by any governmental
unit ("Orders") that are now in effect and that would restrict any material use
of the Collateral;
 
g. Mortgagor has taken all actions necessary and has duly authorized this
Mortgage and it is the legally valid and binding contract of Mortgagor, and is
enforceable against Mortgagor in accordance with its terms; and
 
h. To the best of Mortgagor's knowledge, neither the execution of this Mortgage
nor the payment and performance of the Secured Obligations will materially
violate any Laws or Orders affecting Mortgagor or the Collateral or constitute a
breach or Event of Default by Mortgagor under any agreement, contract, loan
indenture, lease, instrument or like document to which Mortgagor is a party or
the Collateral is bound .
 


Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
6

--------------------------------------------------------------------------------

 
 
The foregoing representations and warranties will survive and not be merged or
otherwise eliminated by any conveyance, voluntarily or through foreclosure, of
the Collateral to Mortgagee or its nominee . Mortgagor hereby agrees to
indemnify, defend and hold hannless Mortgagee from and against any and all
claims, loss, liability, damages, liens, penalties, costs and expenses of any
nature or kind whatsoever arising from or related to any misstatement or
omission of any material fact in the foregoing representations and warranties.
 
3.   SECURED OBLIGATIONS.
 
3.1          Secured Obligations. This Mortgage, and the lien it creates, is
made for the purpose of securing the following obligations (collectively the
"Secured Obligations"):
 
a. The full and punctual payment of the indebtedness evidenced by that certain
note(s) described below, in favor of Mortgagee (the "Note(s)") with interest
thereon at the rates therein provided which interest rate and payment terms may
be adjusted as provided in the Note(s) and Loan Documents, together with any and
all renewals, modifications, consolidations and extensions of the indebtedness
evidenced by the Note(s), as well as any prepayment fees or penalties provided
for in the Note(s) or as it may be amended to provide for such prepayment fees
or penalties;


Note No.
Date of Note  Principal Amount  Final Installment Date  6214502  December 2,
2013  $17,980,000.00  December 1, 2023 

 
b. Payment and performance of the obligations under the Note(s) and Loan
Documents (including future advances) and under any and all other present and
future agreements executed in relation to the Note(s);
 
c. Payment of such additional sums with interest thereon as may be due to
Mortgagee under any provisions of this Mortgage;
 
d. Payment of all indebtedness and performance of all other obligations which
the then record owner of the Collateral may agree to pay and perfonn for the
benefit of Mortgagee , and which are contained in a document which recites that
it is secured by this Mortgage;
 
e. Payment of all amounts advanced by (or on behalf of) Mortgagee to improve,
protect or preserve the Collateral or the security of this Mortgage, with
interest on such amounts as provided in this Mortgage;
 
f. Payment and performance of all amendments, modifications, extensions,
renewals and replacements of any of the foregoing; and
 
g. Payment of charges as allowed by Jaw, when such charges are made for any
Mortgagee statement or other statement regarding the Secured Obligations.
 


Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
7

--------------------------------------------------------------------------------

 
 
3.2   Separate Indemnities. Notwithstanding the foregoing, this Mortgage does
not secure any separate hazardous materials indemnity or any similar indemnity
or indemnities in any of the Loan Documents .
 
3.3   Indexing. Notice is hereby given that the interest rate, payment terms or
balance due on the Notes(s) may be indexed, adjusted, renewed or renegotiated.
 
3.4   Continuing Validity. The continuing validity and priority of this Mortgage
for future extensions of credit and advances shall not be impaired by the fact
that at certain times no outstanding indebtedness to Mortgagee or commitments
from Mortgagee to make future extensions of credit or advances exists.
 
4.      COVENANTS.
 
4.1   Maintenance, Repair, Alterations. Mortgagor shall: keep the Collateral in
good condition and repair; complete promptly and in a good and workmanlike
manner , any Improvement that may be constructed on the Land, and promptly
restore in like manner any Improvement that may be damaged or destroyed, and pay
when due all claims for labor performed and materials furnished for such
construction or restoration; comply with all Laws and Orders of any court or
governmental or regulatory body having jurisdiction over Mortgagor, the Land or
Improvements; comply with any condominium or other plan, declaration of
covenants, conditions and restriction s, and reciprocal easement agreement s to
which the Land is subject ("CC&Rs"), any owners' association articles and bylaws
affecting the Land, and such exceptions to title as evidenced by a prelim inary
title report on the date of closing, acceptable to Mortgagee ("Pem1itted
Liens"); keep and maintain abutting grounds, sidewalks, roads, parking and
landscape areas in good, neat order and repair; comply with the provisions of
any leases constituting part of the Collateral; obtain and maintain in full
force and effect all permits necessary for the use, occupancy and operation of
the Collateral; and do any and all other acts, except as otherwise prohibited or
restricted by the Loan Documents, that may be reasonably necessary to protect or
preserve the value of the Collateral and the rights of Mortgagee in it.
 
Mortgagor shall not, except upon the prior written consent of Mortgagee, which
shall not be unreasonably withheld or delayed: remove, demolish or materially
alter any of the Improvements, other than to make non-structural repairs in the
ordinary course of business, that preserve or increase the value of the Land;
commit or permit any waste or deterioration of the Collateral; abandon all or
any part of the Collateral or leave the Collateral unprotected, unguarded,
vacant or deserted; or initiate, join in or consent to any change in any zoning
ordinance, general plan, specific plan, private restrictive covenant or other
public or private restriction limiting the uses that may be made of the Land or
Improvements by Mortgagor.
 
4.2   Insurance. Keep all material property useful and necessary in its business
in reasonably good working order and condition (ordinary wear and tear
excepted); maintain with financially sound and reputable insurance companies
casualty, liability, and such other insurance (that may include plans of
self-insurance) with such coverage and deductibles, and in such amounts as may
be consistent with prudent business practice and in any event consistent with
normal industry practice; and furnish to the Mortgagee, upon written request,
full information as to the insurance carried.
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
8

--------------------------------------------------------------------------------

 
 
4.3   Condemnation and Other Awards. Mortgagor shall take all actions reasonably
required by Mortgagee in connection with condemnation or other taking to defend
and protect the interests of Mortgagor, Mortgagee in the Land. Mortgagee shall
be entitled to participate in, control and be represented by counsel of its
choice in such proceeding. All condemnation proceeds shall first be applied to
reimburse Mortgagee for all their reasonable costs and expenses, including
reasonable attorneys' fees, incurred in connection with the collection of such
award or settlement. The balance of such award or settlement shall be applied by
Mortgagee against the Secured Obligations in such order as Mortgagee may
determine .
 
4.4   Taxes, Assessments and Utilities. Mortgagor shall pay, prior to
delinquency, all of the following: all general and special real property taxes
and assessments imposed on the Land; all other taxes, assessments and charges
assessed on the Land (or on the owner and/or operator of the Land) that create
or may create a lien on the Land (or on any Improvement or Fixture used in
connection with the Land); including, without limitation, non-governmental
levies and assessments under applicable covenants, conditions and restrictions;
and all business taxes .
 
Mortgagor shall promptly pay all gas, irrigation, electricity, water , sewer and
other utility charges incurred for the benefit of the Collateral or that may
become a lien against the Collateral; and all other similar public or private
assessments and charges relating to the Collateral, regardless of whether or not
any such charge is or may become a lien on the Collateral.
 
4.5   Liens. Mortgagor shall not cause, incur or permit to exist any Liens upon
all or any part of the Collateral or any interest in the Collateral other than
Permitted Liens. Mortgagor shall pay and promptly discharge, at Mortgagor's sole
cost and expense, all such Liens.
 
4.6   Sale or Lease of Collateral: Due on Sale Clause. Mortgagor shall not sell,
lease, sublease or otherwise transfer all or any part of the Collateral or any
interest in it, without the prior written consent of Mortgagee, which consent
may be granted or withheld in Mortgagee's sole and absolute discretion. No sale,
lease or other transfer shall relieve Mortgagor from primary liability for its
obligations under the Loan Documents or relieve any guarantor from any liability
under any guaranty. Upon any such transfer to which Mortgagee does not consent,
Mortgagee at its option may, without prior notice, declare all Secured
Obligation s immediately due and payable without presentment, demand , protest
or further notice of any kind, and may exercise all rights and remedies provided
in this Mortgage, in the other Loan Documents or under applicable law.

 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
9

--------------------------------------------------------------------------------

 
 
4.7   Inspections and Property Valuations. Mortgagor authorizes Mortgagee and
its agents, representatives and employees, upon reasonable notice to Mortgagor,
to enter at any time upon any part of the Collateral for the purpose of
inspecting the Collateral. Mortgagor agrees to pay the costs and expenses of
Mortgagee incurred in such inspections and examinations, including without
limitation, Mortgagee's attorneys' fees, if such inspection was made necessary
because of an Event of Default, whether the services are provided by Mortgagee's
employees, agents or independent contractors. Any inspection or review by
Mortgagee is solely for Mortgagee's benefit to protect Mortgagee's security and
preserve Mortgagee's rights under this Mortgage. No inspection by Mortgagee
shall constitute a waiver of any Event of Default. Mortgagor shall cooperate in
allowing Mortgagee or its agents reasonable access to the Collateral for the
purpose of performing any subsequent valuation , whether it is in the form of an
appraisal or any other method of valuing the Collateral. Mortgagor shall pay
promptly to Mortgagee, on demand , the costs of any such subsequent valuation,
whether performed by employees, agents, or independent contractors of Mortgagee.
 
4.8   Defense of Actions. Mortgagor shall notify Mortgagee of any action or
proceeding purporting to affect (a) the security of this Mortgage , (b) all or
any part of the Collateral or any interest in it, (c) any additional or other
security for the Secured Obligations, or (d) the interests, rights, powers or
duties of Mortgagee under this Mortgage. Mortgagor, at no cost or expense to
Mortgagee, shall appear in and defend the same. If Mortgagee elects to become or
is made a party to such action or proceeding, Mortgagor shall indemnify, defend
and hold Mortgagee harmless from all related liability, damage, cost and expense
reasonably incurred by Mortgagee, whether or not such action or proceeding is
prosecuted to judgment or decision.
 
4.9   Protection of Security. If Mortgagor fails to make any payment or to do
any act required by this Mortgage or any of the other Loan Documents, Mortgagee
may do so. Mortgagee may decide to do so, in its own discretion, without
obligation to do so, without further notice or demand, and without releasing
Mortgagor in such manner and to such extent as it may reasonably deem necessary
to protect the security of this Mortgage.
 
4.10   Mortgagee's Powers. If Mortgagor fails to pay any sum, other than
principal and interest on the Secured Obligations, or to perform or comply with
any other obligation required by any Loan Document, Mortgagee at its election
may pay such sum or comply with such obligation. Without affecting the liability
of Mortgagor or any other person liable for the payment of any Secured
Obligation, and without affecting the lien or charge of this Mortgage, Mortgagee
may, from time to time, do any of the following: (a) release any person so
liable, (b) release or reconvey all or any part of the Collateral , (c) take or
relea se any other or additional security for any Secured Obligation , or (d)
make arrangements with debtors in relation to the Secured Obligations. Waiver by
Mortgagee of any right or remedy as to any transaction or occurrence shall not
be deemed to be a waiver of any future transaction or occurrence. By accepting
full or partial payment or performance of any Secured Obligation after due or
after the filing of a notice of default and election to sell, Mortgagee shall
not have thereby waived its right to (i) require prompt payment and performance
in full, when due, of all other Secured Obligations, (ii) declare a default for
failure to so pay or perform, or (iii) proceed with the sale under any notice of
default and election to sell previously given by Mortgagee, or as to any unpaid
balance of the indebtedness secured by this Mortgage.
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
10

--------------------------------------------------------------------------------

 
 
4.11         Reimbursement of Costs, Fees and Expenses: Secured by Mortgage.
Mortgagor shall pay, on demand, to the maximum allowable under applicable law,
all reasonable costs, fees, expenses, advances, charges, losses and liabilities
paid or incurred by Mortgagee in administering this Mortgage, the collection of
the Secured Obligations, and Mortgagee's exercise of any right, power, privilege
or remedy under this Mortgage. Fees, costs and expenses of attorneys shall
include the reasonable fees and disbursements of Mortgagee's outside and staff
counsel and of any experts and agents, and including such fees incurred in the
exercise of any remedy (with or without litigation), in any proceeding for the
collection of the Secured Obligations, in any foreclosure on any of the
Collateral, in protecting the lien or priority of any Loan Document, or in any
litigation or controversy connected with the Secured Obligations, including any
bankruptcy, receivership, injunction or other proceeding , or any appeal from or
petition for review of any such proceeding.
 
5.      RENTS, ISSUES AND PROFITS.
 
5.1   Assignment of Rents, Issues and Profits. Mortgagor absolutely,
unconditionally and irrevocably assigns and transfers to Mortgagee all of its
right, title and interest in and to all rents, issues, profits, royalties,
income and other proceeds and similar benefits derived from the Collateral
(collectively the "Rents"), and gives to Mortgagee the right, power and
authority to collect such Rents. Mortgagor irrevocably appoints Mortgagee its
true and lawful attorney-in­ fact, at the option of Mortgagee, at any time and
from time to time, to demand, receive and enforce payment, to give receipts,
releases and satisfactions, and or sue, in its name or in Mortgagor's name, for
all Rents, and to apply them to the Secured Obligations. Mortgagee hereby grants
to Mortgagor a license to collect and retain Rents (but not more than one month
in advance unless the written approval of Mortgagee has first been obtained) so
long as an Event of Default shall not have occurred and be continuing. The
assignment of the Rents is intended to be an absolute assignment from Mortgagor
to Mortgagee and not merely the passing of a security interest. This assignment
of Rents is intended to be specific, perfected and choate upon recording .
 
5.2   Collection Upon Default. Upon the occurrence of an Event of Default,
Mortgagor's license to collect the Rents shall automatically terminate. Upon
such termination, Mortgagee may, at any time, either in person, by agent or by a
receiver appointed by a court, and without regard to the adequacy of any
security for the Secured Obligations, do any of the following: (a) enter upon
and take possession of all or any part of the Collateral; (b) with or without
taking possession of the Collateral in its own name, sue for or otherwise
collect Rents (including those past due and unpaid, and all prepaid Rents and
all other security or other deposits paid by tenants to Mortgagor); and (c)
apply the Rents (less costs and expenses of operation and collection, including,
without limitation, attorneys' fees, whether or not suit is brought or
prosecuted to judgment) to any Secured Obligation, and in such order as
Mortgagee may determine, even if payment or performance of said Secured
Obligation may not then be due. Mortgagor agrees that, upon the occurrence of
any Event of Default, Mortgagor shall promptly deliver all Rents and security
deposits to Mortgagee.
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
11

--------------------------------------------------------------------------------

 
 
5.3   Further Assignments. Upon Mortgagee's demand from time to time, Mortgagor
shall execute and deliver to Mortgagee recordable assignments of Mortgagor's
interest in any and all leases, subleases, contracts, rights, licenses and
permits now or hereaft er affecting all or any part of the Land. Mortgagee may,
at its option, exercise its rights under this Mortgage or any such specific
assignment and such exercise shall not constitute a waiver of any right under
this Mortgage or any such specific assignment.
 
6.      DEFAULT AND REMEDIES
 
6.1   Events of Default. The occurrence of any of the following events or
conditions shall constitute an event of default ("Event of Default") under this
Mortgage: Mortgagor fails to pay any amount owing under this Mortgage when due;
Mortgagor fails to pay any taxes, insurance premiums, assessments or rents
required under this Mortgage; Mortgagor fails to observe or perform any other
obligation contained in this Mortgage; the occurrence of an Event of Default
under any other Loan Document; all or any portion of the Improvements or
Fixtures are destroyed by fire or other casualty and Mortgagor fails to satisfy
restoration conditions ; or all or any material part of the Land or other
Collateral is condemned, taken in eminent domain, seized or appropriated by any
governmental or quasi-governmental agency or entity.
 
6.2   Acceleration Upon Default: Additional Remedies. Upon the occurrence of an
Event of Default, Mortgagee may, at its option, exercise all of the applicable
rights and remedies set forth herein and in the other Loan Documents and, in
addition, declare all Secured Obligations to be immediately due and payable
without any presentment, demand, protest or further notice of any kind; and
whether or not Mortgagee exercises any said right or remedy. Mortgagee may: (a)
either in person or by agent, with or without bringing any action or proceeding
, or by a receiver appointed by a court and without regard to the adequacy of
its Collateral enter upon and take possession of all or part of the Collateral,
in its own name. The entering and taking possession of the Collateral, the
collection of Rents and their application to the Secured Obligations shall not
cure or waive any Event of Default or notice of default or invalidate any act
done in response to them. Regardless of whether possession of the Collateral or
the collection, receipt and application of any of the Rents is by Mortgagee or a
receiver, Mortgagee shall be entitled to exercise every right provided for in
the Loan Agreement and other Loan Documents or by law upon occurrence of any
Event of Default, including the right to exercise the power of sale; (b)
commence an action to foreclose this Mortgage, appoint a receiver, or
specifically enforce any of the covenants contained in this Mortgage; (c)
exercise all of the rights and remedies available to a secured party under the
applicable Uniform Commercial Code in such order and in such manner as
Mortgagee, in its sole discretion, may determine, including without limitation ,
reqiring Mortgagor to assemble the Collateral and make the Collateral available
to Mortgagee at a reasonably convenient location . The expenses of retaking,
holding, preparing for sale or the like shall include reasonable attorneys' fees
and other expenses of Mortgagee and shall be secured by this Mortgage; and/or
(d) exercise all other rights and remedies provided in this Mortgage, in any
other Loan Document or other document or agreement now or hereafter securing all
or any portion of the Secured Obligations, or as provided by law or in equity .
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
12

--------------------------------------------------------------------------------

 
 
6.3   Appointment of Receiver. Upon the occurrence of an Event of Default under
this Mortgage, Mortgagee, without notice to Mortgagor, and without regard to the
then value of the Collateral or the interest of Mortgagor in it, shall have the
right to enter the Land in person or to apply to any court having jurisdiction
to appoint a receiver or receivers of the Land , Fixtures or Improvements.
Mortgagor irrevocably consents to such appointment and waives notice of any such
application. The actions that Mortgagee or such receiver may take in connection
with such entry may include, but are not limited to (a) modifying, compromising
obligations under, terminating and implementing remedies with respect to any
assigned leases or subleases, and (b) entering into, modifying or terminating
any contractual arrangements , subject to Mortgagee's right at any time to
discontinue any of the same without liability. Mortgagee is further authorized
by this provision to request the court to appoint a general receiver and to
empower the receiver to (i) sell or lease all or any portion of the Land,
Fixtures or Improvements, (ii) collect and apply to the outstanding balances of
the Secured Obligations all sales or lease proceeds, or hold the proceeds
pending a court order approving the receiver's final report and account, and
(iii) hold the collections as cash collateral pending such court order or
foreclosure sale. Any such receiver(s) shall also have all the usual powers and
duties of receivers in similar cases and all the powers and duties of Mortgagee
in case of entry as provided in this Mortgage, and shall continue to exercise
all such powers until the date of confirmation of sale of the Land, Fixtures or
Improvements, unless such receivership is sooner terminated. If Mortgagee elects
to enter or take possession of the Land , Fixtures or Improvements, it will not
assume any liability to Mortgagor or any other person for operation or
maintenance of the Land, Fixtures or Improvements, and Mortgagor expressly
waives any such Mortgagee liability .
 
6.4   Application of Funds After Default. Except as otherwise provided in this
Mortgage, upon the occurrence of an Event of Default, Mortgagee may at any time,
with notice to Mortgagor if providing such notice will not adversely delay the
exercise of Mortgagee 's rights or remedies, apply to any Secured Obligation, in
such manner and order as Mortgagee may elect, even if such Secured Obligation
may not yet be due, any amounts received and held by Mortgagee to pay insurance
premium or taxes or as Rents, or as insurance or condemnation proceeds, and all
other amounts received by Mortgagee from or on account of Mortgagor or the
Collateral, or otherwise. The receipt , use or application of any such amounts
shall not affect the maturity of any Secured Obligation, any of the rights or
powers of Mortgagee under the terms of any Loan Document, or any of the
obligations of Mortgagor or any guarantor under any Loan Document ; or waive any
Event of Default or notice of default under the Loan Documents; or invalidate
any act of Mortgagee.

 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
13

--------------------------------------------------------------------------------

 
 
6.5   Remedies Not Exclusive. Mortgagee shall be entitled to enforce payment and
performance of any Secured Obligation and to exercise all rights and powers
under this Mortgage or any other Loan Document or other agreement or any law,
even if some or all of the Secured Obligations may be otherwise secured ,
whether by guaranty, deed of trust, mortgage, pledge, lien, assignment or
otherwise. Mortgagee shall be entitled to enforce this Mortgage and any other
security for the Secured Obligations held by Mortgagee in such order and manner
as it may in its absolute discretion determine. No remedy conferred upon or
reserved to Mortgagee is intended to be exclusive of any other remedy in this
Mortgage, and other agreement, or at law, but each shall be cumulative and in
addition to every other remedy available to Mortgagee. Every power or remedy
given by any of the Loan Documents to Mortgagee or to which it may be otherwise
entitled, may be exercised, concurrently or independently , from time to time
and as often as may be deemed expedient by Mortgagee, and it may pursue
inconsistent remedies . Mortgagor may be joined in any action brought by
Mortgagee to foreclose under or otherwise enforce this Mortgage.
 
7.      MISCELLANEOUS
 
7.1   Amendments. This instrument cannot be waived, modified , discharged or
terminated except in writing signed by the party against whom enforcement of
such changes is sought.
 
7.2   Waivers. Mortgagor waives, to the extent permitted by law, (a) the benefit
of all laws (whenever enacted) providing for any appraisal before sale of any
portion of the Collateral, (b) all rights of valuation, appraisal, stay of
execution, notice of election to mature or declare due the whole of the Secured
Obligation s and marshaling in the event of foreclosure of this Mortgage, and
(c) all rights and remedies that Mortgagor may have under the laws of the State
of Washington regarding the rights and remedies of sureties. Further, Mortgagor
hereby waives, to the fullest extent permitted by law, the right to plead, use
or assert any statute of limitations as a plea, defense or bar to any Secured
Obligation, or to any complaint or other pleading or proceeding filed,
instituted or maintained for the purpo se of enforcing this Mortgage or any
rights under it.
 
7.3   Further Assurances . Mortgagor agrees to do or cause to be done such
further acts and things and to execute and deliver or to cause to be executed
and delivered such additional assignments, agreements, powers and instruments as
Mortgagee may reasonably require to: (a) further evidence, implement or perfect
any of Mortgagee's rights, remedies and security interests, (b) correct any
defect, error or omission in this Mortgage or the execution or acknowledgment of
this Mortgage, (c) subject to the lien of this Mortgage any of Mortgagor's
properties covered or intended to be covered by this Mortgage, (d) perfect,
maintain and keep valid and effective such lien, (e) carry into effect the
purposes of this Mortgage, or (f) better assure and confirm to Mortgagee its
respective rights, powers and remedies under this Mortgage .
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
14

--------------------------------------------------------------------------------

 
 
7.4   Notices. All notices, demands, approvals and other communications shall be
made in writing to the appropriate party at the address set forth in the first
paragraph of this Mortgage. All such notices shall be made in accordance with
the Loan Agreement.
 
7.5   Headings. Article and section headings are included in this Mortgage for
convenience of reference only and shall not be used in construing this Mortgage
.
 
7.6   Severability. Every provision of this Mortgage is intended to be
severable. The illegality, invalidity or unenforceability of any provision of
this Mortgage shall not in any way affect or impair the remaining provisions of
this Mortgage , which provisions shall remain binding and enforceable .
 
7.7   Subrogation. To the extent that proceeds of the Secured Obligations are
used, either directly or indirectly , to pay any outstanding lien, charge or
prior encumbrance against the Collateral, Mortgagee shall be subrogated to any
and all rights and liens held by any owner or holder of such outstanding liens,
charges and prior encumbrances, regardless of whether such liens, charges or
encumbrances are released.
 
7.8   Governing Law. This Mortgage shall be governed by, and construed in
accordance with, the substantive laws of the State of Washington, except where
the location of the Land may require the application of the laws of another
state or where federal laws, including the Farm Credit Act of 1971, as amended,
may be applicable.
 
7.9   Interpretation. In this Mortgage the singular shall include the plural and
the masculine shall include the feminine and the neuter and vice versa, if the
context so requires; and the word "person" shall include corporation, partn
ership or other fonn of association. Any reference in this Mortgage to any
document, instrument or agreement creating or evidencing an obligation secured
hereby shall include such document, instrument or agreement both as originally
executed and as it may from time to time be modified .
 
7.10          Successors and Assigns. This Mortgage applies to, inures to the
benefit of and binds all parties to this Mortgage , their heirs, legatees,
devisees, administrators, executors, successors and assigns.
 
7.11         Security Agreement. This Mortgage constitutes a security agreement
for all purposes under the Unifonn Commercial Code in effect in the State(s)
where the Mortgagor resides . Mortgagor hereby authorizes Mortgagee to file, at
any time, one or more financing statements and any amendments and continuations
thereof, describing any personal property or fixtures described herein, without
further signature of Mortgagor. In addition to all other rights and remedies
provided for in this Mortgage, Mortgagee shall have all of the rights and
remedies of a secured party under the Uniform Commercial Code.
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
 
15

--------------------------------------------------------------------------------

 
 
7.12         Fixture Filing and Financing Statement. This Mortgage is intended
to serve as a Fixture filing covering Fixtures, Timber and as-extracted
collateral and as a financing statement covering timber to be cut pursuant to
the terms of the applicable Uniform Commercial Code. This Mortgage is to be
recorded in the real estate records of each County in which the Land is located.
In that regard, Mortgagor is Debtor and Mortgagee is Secured Party.
 
7.13         WAIVER OF JURY TRIAL. MORTGAGOR HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS LOAN DOCUMENT OR ANY OTHER LOAN DOCUMENTS AND
ANY FUTURE MODIFICATIONS , AMENDMENTS , EXTENSIONS, RESTATEMENTS AND SERVICING
ACTIONS RELATING TO THIS LOAN DOCUMENT AND ANY OTHER LOAN DOCUMENTS . THE
PARTIES INTEND THAT THIS JURY WAIVER WILL BE ENFORCED TO THE MAXIMUM EXTENT
ALLOWED BY LAW .
 
7.14          Counterparts. This Mortgage may be executed in any number of
counterparts, each of which, when executed, shall be deemed to be an original,
and all of which together shall be deemed to be one and the same instrument.
 
ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT, OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.
 
IN WITNESS WHEREOF, Mortgagor has duly executed this Mortgage as of the date
first above written.
 
MORTGAGOR:
ORM Timber Fund III (REIT) Inc.
By : Olympic Resource Management LLC, its Manager
By: Pope MGP, Inc., its Managing Member
 
 
Graphic [davidnunes_signature.jpg]
By : David L. Nunes
Its: President and CEO
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
16

--------------------------------------------------------------------------------

 
 

STATE OF WASHINGTON )   
)ss.
County of Kitsap
) 



On this 2nd day of December, 2013, before me personally appeared David L. Nunes,
known to me to be the President and CEO of Pope MGP, Inc., the corporation that
executed the within instrument as managing member of Olympic Resource Management
LLC, the limited liability company that executed the within instrument as
manager of ORM Timber Fund III (REIT) Inc., the corporation that executed the
within instrument , and acknowledged that such corporation executed the same as
such managing member and company executed the same as such manager and
acknowledged to me that such corporation executed the same as its free act and
deed; and on oath stated that he was authorized to execute said instrument.
 
graphic [seal.jpg]
Printed Name Seanann Card
Notary Public for the State of Washington
Residing at Kitsap County
My Commission Expires 10-09-2016

 

Mortgagee acknowledges that this Mortgage is subject to a security interest in
favor of CoBank, FCB (Banlc) and by its acceptance hereto and pursuant to and in
confirmation of certain agreements and assignments by and between Mortgagee and
Banlc, does assign, transfer, and set over the same unto Banlc, its successors
and assigns, to secure all obligations of Mortgagee to Banlc, provided that
pursuant to such agreements and assignments Mortgagee has authority to perform
all loan servicing and collection actions and activities hereunder , including
without limitation thereto, releasing in whole or in part and foreclosing
judicially or otherwise this Mortgage until the Banlc, by instrument recorded in
the office in which this Mortgage is recorded, revokes such authority.

   
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
17

--------------------------------------------------------------------------------

 
 
EXHIBIT A
PROPERTY DESCRIPTION
 
BISHOPP PARCEL 6:
 
ALL OF SECTION 15, TOWNSHIP 15 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.

 
BISHOPP PARCEL 19:
 
ALL OF SECTION 29, TOWNSHIP 15 NORTH, RANGE 9 WEST OF W.M ., PACIFIC COUNTY,
WASHINGTON

 
BISHOPP PARCEL 23:
 
ALL OF SECTION 33, TOWNSHIP 15 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON

 
BISHOPP PARCEL 24:
 
THE SOUTH HALF OF THE NORTHWEST QUARTER, THE NORTH HALF OF THE SOUTHWEST
QUARTER, THE NORTH HALF OF THE NORTH HALF, THE SOUTHEAST QUARTER OF THE
NORTHEAST QUARTER , THE NORTHEAST QUARTER OF THE SOUTHEAST QUARTER, THE
SOUTHWEST QUARTER OF THE NORTHEAST QUARTER, THE SOUTHEAST QUARTER OF THE
SOUTHWEST QUARTER AND THE WEST HALF OF THE SOUTHEAST QUARTER OF SECTION 34,
TOWNSHIP 15 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN, PACIFIC COUNTY,
WASHINGTON.

 
BISHOPP PARCEL 28:
 
THE NORTHWEST QUARTER , THE SOUTHWEST QUARTER AND THE WEST HALF OF THE SOUTHEAST
QUARTER , ALL IN SECTION I 4, TOWNSHIP I S NORTH, RANGE I 0 WEST OF THE
WILLAMETTE MERIDIAN , PACIFIC COUNTY, WASHINGTON.
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
18

--------------------------------------------------------------------------------

 
 
EXCEPT THAT PORTION CONVEYED TO EPC HOLDINGS XXXVI LLC BY DEED RECORDED
SEPTEMBER 24, 2002, UNDER AUDITOR'S FILE NO. 3056208, RECORDS OF PACIFIC COUNTY,
WASHINGTON.

 
BISHOPP PARCEL 28-1:
 
A NON-EXCLUSIVE EASEMENT FOR ACCESS AND INCIDENTAL PURPOSES AS SET FORTH IN THAT
CERTAIN "EASEMENT" RECORDED NOVEMBER 14, 2000 AS 3040170 OF OFFICIAL RECORDS

 
BISHOPP PARCEL 28A:
 
INTENTIONALLY DELETED. Conveyed to John Hancock Life Insurance Comany (U.S.A.)
by deed recorded on March 9, 2011 under Auditor's File No. 3131611

 
NNEMAH PARCEL 9:
 
ALL OF SECTION 20, TOWNSHIP 12 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.

 
NNEMAH PARCEL 15:
 
ALL OF SECTION 27, TOWNSHIP 12 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.

 
NNEMAH PARCEL 22:
 
THE EAST HALF OF THE NORTHEAST QUARTER OF SECTION 10, TOWNSHIP 12 NORTH, RANGE
10 WEST OF W.M., PACIFIC COUNTY, WASHINGTON, SUBJECT TO THE RIGHT OF WAY FOR
PUBLIC ROADS
 
AND EXCEPTING THE FORMER RIGHT OF WAY OF THE GRAYS HARBOR AND COLUMBIA RAILWAY
COMPANY 100 FEET IN WIDTH.

 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
19

--------------------------------------------------------------------------------

 
 
NNEMAH PARCEL 22A:
 
EAST HALF OF SOUTHEAST QUARTER (EYz OF SE114) OF SECTION TEN (10), TOWNSHIP
TWELVE (12), NORTH, RANGE TEN (10) WEST OF W.M.,
 
EXCEPTING THEREFROM A STRIP OF LAND OF VERYING WIDTHS CONVEY ED TO THE STATE OF
WASHINGTON BY MAX BODE AND AMANDA BODE, HIS WIFE, BY A DEED DATED MAY 06, 1937,
AND RECORDED ON MAY 24, 1937, IN VOLUME 115, PAGE 504, DEED RECORDS OF PACIFIC
COUNTY, WASHINGTON . 

 
NNEMAH PARCEL 23:
 
ALL OF SECTION 11, TOWNSHIP 12 NORTH , RANGE 10 WEST OF W.M ., PACIFIC COUNTY,
WASHINGTON. 

 
NNEMAH PARCEL 26:
 
THE WEST HALF OF THE NORTHWEST QUARTER AND THE NORTHEAST OF THE NORTHWEST
QUARTER OF SECTION 14, TOWNSHIP 12 NORTH , RANGE 10 WEST OF THE WILLAMETTE
MERIDIAN, PACIFIC COUNTY, WASHINGTON.
 
 
NNEMAH PARCEL 27:
 
THAT PORTION OF SECTION 15, TOWNSHIP 12 NORTH, RANGE 10 WEST OF THE WILLA METTE
MERIDIAN, PACIFIC COUNTY, WASHINGTON, DESCRIBED AS FOLLOWS:
 
THE EAST HALF OF THE NORTHEAST QUARTER, LESS AND EXCEPT THAT PORTION OF THE EAST
HALF OF THE NORTHEAST QUARTER LYING WESTERLY OF THE RIGHT OF WAY OF STATE ROUTE
101.
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
20

--------------------------------------------------------------------------------

 
 
NNEMAH PARCEL 28: 
 
ALL OF SECTION 32, TOWNSHIP 13 NORTH , RANGE 9 WEST OF W .M., PACIFIC COUNTY ,
WASHINGTON,
 
TOGETHER WITH THAT PORTION OF RIXON ROAD VACATED IN PACIFIC COUNTY COMMISSIONERS
JOURNAL NO. 21 AT PAGE 224 ACCRUING THERETO BY OPERATION OF LAW. 

 
SNEMAH PARCEL 13:
 
ALL OF SECTION 3, TOWNSHIP 11 NORTH, RANGE 10 WEST OF THE WILLAMETTE MERIDIAN ,
PACIFIC COUNTY, WASHINGTON. 

 
SNEMAH PARCEL 20:
 
THE NORTHEAST QUARTER OF SECTION 15, TOWNSHIP 11 NORTH , RANGE 10 WEST OF THE
WILLAMETTE MERIDIAN, PACIFIC COUNTY, WASHINGTON.
 
ALSO GOVERNMENT LOTS 1, 2, 3, 4 AND 5 OF SECTION 15, TOWNSHIP 11 NORTH, RANGE 10
WEST OF THE WILLAMETTE MERIDIAN, PACIFIC COUNTY, WASHINGTON.
 
EXCEPT THOSE PORTIONS OF LOTS 3, 4 AND 5 LYING SOUTHERLY OF THE CENTERLINE OF
THE OCEAN BEACH HIGHWAY , ALSO EXCEPT THAT PORTION OF LOT 4 CONVEYED TO ALMON
CHURCH BY DEED RECORDED JANUARY 5, 1925, IN VOLUME 93, PAGE 96, RECORDS OF
PACIFIC COUNTY , WASHINGTON .
 
TOGETHER WITH ALL TIDE LANDS OF THE SECOND CLASS, LYING BETWEEN THE LINE OF MEAN
LOW TIDE AND THE LINE OF EXTREME LOW TIDE IN FRONT OF LOTS 1, 2, 3, 4 AND 5
SECTION 15, TOWNSHIP 11 NORTH, RANGE 10 WEST OF THE WILLAMETTE MERIDIAN, PACIFIC
COUNTY, WASHINGTON.
 

 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
21

--------------------------------------------------------------------------------

 
 
SNEMAH PARCEL 20A: 
 
A NON-EXCLUSIVE EASEMENT FOR ACCESS AND INCIDENTAL PURPOSES AS SET FORTH IN THAT
CERTAIN "EASEMENT EXCHANGE" RECORDED MARCH 24, I 972 AS 75693 OF OFFICIAL
RECORDS

 
SNEMAH PARCEL 24:
 
ALL OF SECTION 33 TOWNSHIP 12 NORTH, RANGE 9 WEST OF THE WILLAMETTE MERIDIAN,
PACIFIC COUNTY, WASHINGTON.

 
Assessor's Property Tax Parcel Numbers:
11100300000; 11101510000; 12093300000; 12092000000; 12092700000; 12101011000;
12101048000; 12101100000; 12101426000; 12101518000; 13093200000; 13093231001;
15091500000; 15092900000; 15093300000; 15093460000; 15101421000; 15101429800
 
 
Mortgage
(ORM Timber Fund lil (REIT) lnc./Note No. 6214502)
 
22